Certified State Law Question, No. 0114355. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court declines to answer the following certified questions:
“1. Did the inclusion of Ohio Revised Code § 5301.234 in House Bill No. 163 of the 123d General Assembly violate the single subject provision of Article II, § 15(D) of the Ohio Constitution?
“2. Did the adoption of Ohio Revised Code § 5301.234 violate Article TV, § 5(B) of the Ohio Constitution?”
This cause is therefore dismissed.
Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Moyer, C.J., and Douglas, J., dissent.